Citation Nr: 1759085	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a right ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In a May 2017 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hip disorder, to include as secondary to a right ankle disorder, and for a right ankle disorder.  

The record contains conflicting evidence regarding whether the Veteran has a current right ankle disorder.  April 1980 service treatment records reflect treatment for a sprained ankle, and January 2011 private medical records reflect that he reported right ankle pain.  During a July 2011 VA examination, the examiner noted the sprained ankle in 1980 and the Veteran's report of pain, but found no objective evidence of a right ankle disorder, explaining the right ankle sprain appeared to have resolved completely.  However, May 2017 private medical records indicate that the Veteran now has arthritis in his right ankle, and the private physician stated that his in-service ankle sprain likely contributed to his current arthritis.  A new VA examination is needed to determine the etiology of any diagnosed right ankle disorder.

Additionally, during the July 2011 VA examination, the Veteran was diagnosed with bilateral hip osteoarthritis.  The examiner opined that it was less likely than not caused or aggravated by the Veteran's in-service right ankle injury.  The examiner did not, however, offer an opinion as to whether the bilateral hip disorder was directly related to service.  In addition, private medical records indicate running, walking, standing, and marching during service contributed to the bilateral hip disorder.  See July 2010 and May 2017 Private Medical Records.   A new VA examination is needed to determine the etiology of the Veteran's diagnosed bilateral hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  With the help of the Veteran as necessary, attempt to obtain any outstanding, relevant private medical records, to include treatment records from Dr. AF at Alabama Orthopaedic Clinic since May 2017.  All attempts to obtain such records should be documented in the claims file.

2.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed right ankle disorder, and his diagnosed bilateral hip disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed right ankle disorder had its onset during active duty, or is otherwise etiologically related to his active duty service?  In providing the opinion, the examiner must address the following:

* April 1980 service treatment records reflecting treatment for a right ankle sprain;
* July 2011 VA examination reflecting no current right ankle disability;
* May 2017 private medical records indicating the Veteran's in-service ankle sparing contributed to ankle arthritis; and
* the Veteran's May 2017 hearing testimony that he has had right ankle pain since service.

(b)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hip disorder is aggravated (i.e., caused an increase in severity of) by any diagnosed right ankle disorder?  In providing the opinion, the examiner must address the Veteran's May 2017 hearing testimony that he has altered his gait by putting more weight on his left side because of his right ankle pain.

(c)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed bilateral hip disorder had its onset in service or is etiologically related to his period of active service?  In providing the opinion, the examiner must address the July 2010 and May 2017 private medical records indicating that in-service activities such as running, walking, standing, and marching were contributing factors to his bilateral hip osteoarthritis.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  After completing the actions detailed above, and any additional development deemed necessary, readjudicate the claims.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

